Title: From George Washington to John Hanson, 20 April 1782
From: Washington, George
To: Hanson, John


                        
                            sir
                            Head Quarters Newburgh 20th Apr. 1782
                        
                        The inclosed papers which I have the Honor to transmit to your Excellency, contain a State of Facts, with
                            their Testimonials, respecting the Death of Capt. Joshua Huddy, who after being a prisoner some Days with the Enemy in N.
                            York, was sent out with a party of Refugees, & most cruelly & wantonly hanged on the Heights of
                            Middletown.
                        This Instance of Barbarity, in my Opinion, calls loudly for Retaliation: previous however to adopting that
                            measure, and for my own Justification in the Judgment of an impartial World, I have made a Representation, by Letter,
                            (Copy of which is herein transmitted) to Sir Hry Clinton, and have demanded from him the Actual perpetrators of the horrid
                            Act.
                        If by Sir Henry’s Refusal, I should be driven to an Act of Retaliation, a British officer of equal Rank, must
                            atone for the Death of the unfortunate Huddy.
                        Happy, if I find that my Resolutions meet the Approbation of Congress, I have the Honor to be, With
                            Sentiments of sincere Respect & Esteem Your Excellency’s Most Obedient and Most humbl. Servant
                        
                            Go: Washington
                            
                        
                     Enclosure
                                                
                            

                                State of New Jersey Monmouth County ss.
                                    15 April 1782
                                
                                
                            
                            Personally appeared before me David Forman Esqr. Judge of the Court of Common Pleas of the County afd
                                Daniel Randolph Esqr. of full age who being Duly sworn According to Law deposeth and Saith, that he this Dept did
                                Reside at Toms River in the County afd that on Saturday Night of the 23d of March they the Inhabitants of Toms River
                                afd were Informed by Capt. Joshua Huddy then Commanding the Guard at that Post, that he the afd Joshua Huddy had
                                Information that a body of Refugees were approaching to attack that post. That this Deponent did join Himself to the
                                Guard—That Just as the day began to appear on Sunday Morning Capt. Huddy Detach’d a party of his Guard to make
                                Discovery where the Enemy ware and to bring him Accts That as this deponent expects and believes the Guard so sent out
                                as aforsd Intirely Missed of the Enemy, for that Soon after Vizt before it was yet Broad day light the Enemy appeared
                                in front of their small and unfinished Block House, and immediately Commenced an attack without any Previous demand of
                                a surrender that Capt. Huddy Aforesd did all that a Brave man Could, to defend Himself against so Superior a
                                Number—That after Quarters was Called for and the Block House Surrendered, This depont Saw a Negro one of the Refugee
                                party Bayonet Majr John Cooke, and he also Saw a Number of the Refugees as afd Jump into the Block House and heard
                                them Say that they would Bayonet them, but this Depont did not See the deed done to any other person but to Major John
                                Cooke—This depont further Saith that the Same day Vizt sunday the 24th of March they were Carried on board the
                                Refugee Boats and arrived at New York the Evening of the Same day, that he this Depont, Capt. Huddy and the other
                                Prisoners were that Night Lodged in the Main Guard at New York—that on monday Morning the 25th of March aforesd Capt.
                                Huddy this Depont, and the other Prisoners were Carried and Confined in the Sugar House where they Remained Close
                                Confined untill Monday the 1st of april, that on Monday the 1st of april Inst. Afd Capt. Huddy, this Depont, and the
                                other Prisoners were Removed from the Sugar House afd to the Provorst Guard in New York Aforsd and was there Closely
                                Confined untill Monday the 8th of April Inst. when the Depont, Capt. Joshua Huddy aforsd, and a Certain Jacob Fleming
                                were taken out of the Provorst Guard aforsd and Carried immediately on board a Sloop, put downe in her Hold and
                                Ironed—The aforesd Joshua Huddy haveing Irons on both feet and both Hands, and further this Depont Saith that a
                                Certain Refugee Called John Tilton told the aforesd Capt. Joshua Huddy that he the aforesd Joshua Huddy was ordered to
                                be Hanged—that the aforesd Capt. Huddy then asked the aforesd John Tilton what Charge was Brought against him—That the
                                aforesd Tilton Replyed for that he the aforesd Capt. Huddy had taken a certain Phillip White Prisoner and after
                                Carrying him the aforesd Philip White Six Miles up in the Country that he the aforesd Capt. Huddy had Cut off boath
                                his the aforesd Phillip Whites Arms, broke both his the aforesd Phillip Whites leggs, pulled out one of his the
                                aforesd Phillip Whites Eyes and then had damned him the aforesd Phillip White and bid him Run, That he the aforesd
                                Capt. Huddy Replyed and Said he never had taken Phillip White and moreover Said that it was Impossible that he Could
                                have taken him for that he the aforesd white was taken and killed while he the aforesd Capt. Huddy was a prisoner
                                Close Confined in New York—This Depont further Saith that he this depont also said that the afd white was taken and
                                Killed while he the afd Capt. Huddy was a prisoner and therefore Could not possibly be Chargeable upon which this
                                Depont was told he this Depont should be Hanged Next—further this Depont Saith that he the aforesd Capt. Huddy was
                                frequently Charged with the Murder of him the aforesd Phillip white in Manner and form aforesd. This Depont Saith that
                                he this Depont and Capt. Joshua Huddy was kept in Irons as aforesd on board the Sloop aforesd untill they were put on
                                board the Guard Ship at Sandy Hook which was done on Tuesday Evening the 9th Instant—That on board the Guard Ship This
                                Depont Capt. Huddy and Jacob Fleming aforesd was Confined between Decks untill fryday the 12th Inst: that on fryday
                                Morning the 12th Inst. Some Men strangers to this Depont Came between Decks as aforesd and told him the aforesd Capt.
                                Joshua Huddy to prepare to be hanged imediately, for having Murdered Phillip White as aforesd, and took off his the
                                aforesd Capt. Josua Huddys Irons—that Capt. Joshua Huddy again Sayed he was not Guilty of haveing Killed the aforesd
                                White, and should Dye Innocent, and in a good Cause, and with uncommon Composure of Mind and fortitude prepared
                                Himself for his End—That they then for the first time since the Capture of this Depont and him the aforesd Joshua
                                Huddy took him the aforesd Capt. Huddy from this Depont—that about Noon of the Same day the aforesd John Tilton told
                                this Depont that he the aforesd Capt. Joshua Huddy was hanged, and further Said he the aforesd Capt. Huddy dyed with
                                the firmness of a Lyon—Further this Depont saith that the aforesd Capt. Joshua Huddy was never taken from him this
                                Depont untill he was taken off to be Executed, and that he the aforesd Joshua Huddy never was Called to any kind of
                                Tryal or allowed to make any Defence, and Lastly this Depont Saith that the Corps of the aforesd Capt. Joshua Huddy is
                                now in the House of Capt. James Green, and that he Verely Believes he Came to his End by being hanged.
                            
                                Danl Randolph
                            
                        Sworn Before me this 15th day of April 1782David Forman JCC for Mth Coty
                        
                     Enclosure
                                                
                            
                                County of Monmouth ss. 15 April 1782
                                
                            
                            John North being duly sworn deposeth and saith.
                            That he this Deponent was one of a certain Guard that had the Custody of Philip White mentioned in the
                                memorial to His Excellency General Washington—That the said Guard were ordered to conduct the said Philip White from
                                Long Branch, (the place at which he with one Aaron White was taken prisoner) to Freehold—That the said Guard was
                                ordered, if he attempted to make his escape to kill him—That they were both informed, that if they attempted to run
                                they would be killed. That on the way to Freehold the said Philip White went side ways off his horse and ran to the
                                fence next to the wood; that the Deponent fired at him, but believes the ball did not take place upon him—That William
                                Borden, another of the Guard, fired at him also about the same instant of time, and shot him through the body, the
                                Bullet entering his Back, and passing out under his right Breast—That he fell upon his hands and knees, but recovered
                                himself and arose, and run across a small field, making for the Woods—That the Deponent left his horse and dropped his
                                Gun, and pursued with his drawn sword. That the Deponent overtook him in a Bog, and as he was passing gave him a
                                stroke across the face with his sword upon which he fell and cryed he was a dead man—That the said William Borden
                                several times called to him saying "White if you will give up you shall have good quarters yet"—That he
                                notwithstanding continued to run to the last moment when he was cut down by this Deponent as aforesaid and was within
                                three or four paces of a fence which if he had passed he would in all probability have effected his escape provided
                                the gun shot should not have proved fatal—That Captain Joshua Huddy was not one of the Guard it being notoriously well
                                known that he was then a prisoner with the enemy—That the above happened Between Daniel Grandins and Samuel Leonards
                                in a small field—That the brook nearest Leonards runs through the field. That it was on Saturday the thirtyeth day of
                                March last.
                            
                                John North
                            
                        David FormanJCC fls Month Coty
                        
                     Enclosure
                                                
                            
                                County of Monmouth ss: 15 April 1782
                            
                            Aaron White being sworn deposed That he was taken Prisoner with Philip White—That the Deponent left New
                                York in company with Philip White—Jeremiah Bell, Negro Moses, John Fennimore & Robert Howel, on thursday night
                                the twenty eighth day of March last—That they sailed from New York to the Hook where they remained till next morning,
                                being Friday the twenty ninth—that Philip White & Negro Moses were landed at Long Branch that morning—That the
                                Deponent understood that Captain Joshua Huddy was then a Prisoner—That on the day following being Saturday the
                                thirtyeth the Deponent being off in a boat with Fennimore and having observed that the said Philip White and Moses had
                                an engagement with some of the troops on shore he the Deponent went in a boat to their releif meaning to take them
                                off—That when he came on shore he joined the said Philip White & Negro Moses, and pursued one Thomas Berckley
                                with whom they had been engaged—That in their pursuit the Light horse came down and the Deponent with the said Philip
                                White were made Prisoners—That they were put under Guard to be sent to Freehold for confinement—That on the way from
                                Coults-neck to Freehold Between Daniel Grandins and Samuel Leonards, the Deponent was told by one of his Guard that
                                Philip White was running away—That the Deponent looked back and saw the horsemen in pursuit of something, but being
                                about half a mile distant could not distinguish after who, or what, the pursuit was. That the field in which they were
                                pursuing was near the Brook next to Mr Leonards adjoining a Wood. That Lieutenant Rhea & George Brindley left
                                the Deponent under Guard of two men and ran their horses back towards the place the other men were pursuing—That the
                                Deponent afterwards understood that it was Philip White they were pursuing and that he was killed in the pursuit—That
                                Captain Joshua Huddy was not one of the Guard or party, and the Deponent understood and verily believes that he was
                                then a prisoner in New York—And the Deponent further and lastly declares that the above is the truth as related
                                without any fear threats or compulsion whatever.
                            
                                Aaron White
                            
                        Sworn before me This 15. April 1782David FormanJCC ples. Month Coty
                        
                     Enclosure
                                                
                            
                                County of Monmouth ss: 15 April 1782
                            
                            John Russel of full age, being duly sworn, deposeth, That he was one of the Guard appointed to conduct
                                Philip White and Aaron White to Freehold—That the Deponent was present at the time of the said Philip White’s
                                attempting to make his escape—That he has heared the Affidavits of William Borden and John North and knows every
                                circumstance therein mentioned to be true—And in addition informs, that in the course of their pursuit after the said
                                White he passed the Deponent and he the Deponent gave him a Slight wound in the forehead but he still continued to run
                                although frequently desired to give up and he should have good quarters—That this was the first blow he received—That
                                it was entirely his own fault that he received a single stroke with a sword he running and refusing to submit to the
                                last minute—That Joshua Huddy was then a Prisoner in New York—That this happened on Saturday the thirtyeth of March
                                last.
                            
                                John Russel
                            
                        Sworn before me this15. April 1782  David Forman GCC pls  Month Coty
                        
                     Enclosure
                                                
                            
                                County of Monmouth ss. 15 April 1782
                            
                            William Borden of full age being duly sworn deposeth, That he with a certain John North and John Russell, were
                                ordered to guard a certain Philip White mentioned in an address to His Excellency General Washington—to Freehold—That
                                the Guard was ordered to shoot him if he attempted to escape, of which the said Philip was informed—That on their way
                                the said Philip jumped off his horse, and in passing a fence next to the woods, the Deponent fired and shot him
                                through the Body, the Bullet entering his back and coming out at his right Breast—That the said Philip at first fell,
                                but recovered again and attempted to get into the Woods; about two hundred yards distant,That the Deponent having
                                leaped the fence on horse back, intercepted him in the way to the woods—upon which he turned, and threw himself into a
                                Bog, where the said John North met him and gave him a stroke with his sword That as the said Philip White turned the
                                Deponent, struck him with the But end of his Carabine, and he still contined to run till, he was struck by the said
                                John North as aforesaid—That this Deponent three or four times called to him, "White give up and
                                    you shall have quarters yet"—That Captain Joshua Huddy was not one of the Guard, nor in Company—But the
                                deponent understood and has no reason to doubt but that he was then a Prisoner in New York—That the above happened
                                Between Daniel Grandins & Samuel Leonards in a field adjoining the Woods and through which the Brook next to
                                said Leonards did run on Saturday the thirtyeth of March last.
                            
                                Wm Borden
                            
                        Sworn before methis 15. April 1782David FormanJCC fls Month Coty
                        
                     Enclosure
                                                
                            
                                (Copy)
                                
                                    c. 19 April 1782
                                
                            
                            We the Refugees having with Grief Long beheld the cruel murders of our Brethren & findg nothing
                                but Such measures Daily carrying into Execution.
                            We therefore Determine not to suffer without takg Vengeance for numerous Cruelties and
                                thus begin and have made use of—Capt. Huddy as the first Object to present to your Views, and
                                further Determine to Hang Man for Man as Long as a Refugee is Left Existing.
                            Up Goes Huddy for Phillip White.
                        
                        
                     Enclosure
                                                
                            
                                
                                    19 April 1782
                                
                            
                            William Borden of full age being duly sworn saith That He this deponent was one of the Guard appointed to
                                Conduct Philip White a refugee prisoner taken and killed as is at large set forth under the oath of this Deponent taken
                                the fifteenth day of April instant and further this Deponentt saith that the aforesiad Philip White received no other wounds
                                to the Knowledge or belief of this deponent than those set forth and described in his this Deponents Oath as aforesaid taken as
                                aforesaid—That the report said to be Circulated at New york vizt That he the aforesaid Philip White had his Arms cut off, one of
                                his the aforesaid Philip White’s Eyes pull’d out and both of his the aforesaid Phillip White’s Legs broke is false and without
                                any the least foundation.
                            For that he the aforesaid Philip White did not to this deponent’s knowledge or belief receive any the least wound
                                or hurt on either his the aforesaid Philip White’s Arms or Legs neither was either of his the aforesaid Philip White’s Eyes pull’d
                                out.
                            Lastly this dept saith that he this Deponent was present at the time the aforesaid Philip White attempted to make
                                his Escape—was in the pursuit of him the aforesaid Phillip White and was present at the time that the aforesaid Philip White was
                                killed—That this Deponent saw John Russell and John North, Carry and put his the aforesaid Philip White’s body in a Waggon, and
                                attended the Waggon up to the Village of Freehold where his the aforesaid Philip White’s Body was the same Evening Buried
                                & further this Deponent saith not. Sworn before me this Nineteenth day of April 1782  
                                William Borden.
                            
                        This may Certify that the within Deponent William Borden has for several years last past resided a near
                                neighbour to me that he was at the Time the within mentioned Philip White was killed a soldier in my Troop of
                                horse—and that during my acquaintance with him the Deponent William Borden he has on all occasions been Reputed a man of
                                strict Veracity and Humanity. Given under my Hand this 19th day of Apl 1782.John Walton Capt. L.D.
                            
                        
                     Enclosure
                                                
                            
                                
                                    19 April 1782
                                
                            
                            This may Certify that on Saturday the 30th March 1782 or thereabouts I the Subscriber was present at the
                                Village of Freehold when the Body of the within named Philip White was brought up—That I went to the Waggon and saw
                                the Corps—The Guard attending shewed me the Gun shot wound in his Breast also the cuts of a sword in his face—At that
                                time the Corps appeared to be laid with as much decency as could be and without any appearance of wounds in
                                either of his Arms or Legs—Neither did I ever hear that his the aforesaid Philip White’s Arms had been cut–off or his legs
                                broke &ca untill after the Execution of Captain Joshua Huddy Vizt on Saturday the 13th April inst. and then I
                                heard by a person from the British Lines that a report prevailed there that the aforesaid Philip White had been most
                                cruelly Murdered by having his Arms cut off his Legs broken &ca. Given under my Hand this 19th Apl 1782.
                            
                                David Forman
                            
                        
                        
                    